Citation Nr: 1645434	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for throat cancer.

3.  Entitlement to service connection for thrombocytopenia, to include as secondary to service-connected basal cell carcinoma of the left temple, left ear and right neck and squamous cell carcinoma of the right neck.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an initial compensable rating for pseudophakia, status-post bilateral cataract removal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1947 to January 1950 and from October 1950 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in September 2012, and before the undersigned Veterans Law Judge (VLJ) in July 2016.  Transcripts from both hearings are of record.

The Board acknowledges that the July 2016 hearing identified the hearing loss claim as whether new and material evidence had been received to reopen a previously denied claim.  However, as indicated in the July 2015 Statement of the Case (SOC) the Veteran submitted a timely Notice of Disagreement (NOD) to the October 2011 rating decision that originally denied that claim; and he submitted a timely Substantive Appeal in September 2015.  Therefore, new and material evidence is not required, and the Board will address the merits of the service connection claim.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the throat cancer, thrombocytopenia, and pseudophakia claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has PTSD with depression as a result of his active service.

2.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has a bilateral hearing loss disability as a result of his active service.


CONCLUSIONS OF LAW

1.  PTSD and depression were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Psychiatric Disorder

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The provisions of 38 C.F.R. § 4.125 (a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM).

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(1).

The Veteran essentially contends that he has PTSD due to in-service stressors, to include in-service radiation exposure and the circumstances surrounding that exposure.  The record confirms the Veteran participated in the radiation risk activity Operation RANGER.  See 38 C.F.R. § 3.309 (d)(3)(v)(D).  In other words, this purported stressor is confirmed.  

The Board further notes that outpatient treatment records, from at least 2007, reflect treatment for psychiatric problems and include findings of depression and PTSD.  In pertinent part, outpatient treatment records from June 2009 show he had an assessment of PTSD with depression due to his military service, and it is indicated that it included his purported radiation exposure therein.  Records from October 2009 include similar findings.

The Board acknowledges that VA psychiatric examinations conducted in July 2011 and January 2016 concluded the Veteran did not satisfy the DSM criteria for a diagnosis of PTSD or any other acquired psychiatric disorder; and the claim was denied below based upon these findings.  However, as already noted, treatment records do show such a diagnosis, with the etiology thereof related to his military service.  Moreover, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has PTSD with depression as a result of his active service.  Therefore, service connection is warranted for this disability.

The Board acknowledges that the treatment records indicate various diagnoses for the Veteran's psychiatric problems.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, at his July 2016 hearing, the Veteran stated that a grant of service connection for any acquired psychiatric disorder would satisfy his appeal on this matter.  Transcript p. 19.  Moreover, the Board finds that the diagnosis of PTSD with depression encompasses all of the Veteran's current psychiatric symptomatology.

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran has essentially contended that he developed bilateral hearing loss due to in-service acoustic trauma/noise exposure, and has provided details thereof.  His account of such exposure has already been found to be credible by VA.  Further, the record, to include a July 2011 VA audio examination, reflects he has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  Therefore, the resolution of this case is whether the current disability is related to the in-service noise exposure.

The Board does note that there is competent medical evidence that both refutes and supports the Veteran's contentions.  Specifically, the July 2011 VA audio examination includes an opinion against the current hearing loss disability being etiologically related to service, and an August 2012 statement from a private licensed hearing instrument specialist which does relate the etiology of the current hearing loss disability to in-service noise exposure.

The Board notes that in denying the claim below, it was determined that the VA examiner's opinion was entitled to greater weight in that the private clinician was noted to be a hearing specialist, which does not have the same medical expertise as an audiologist (i.e., the VA examiner).  Further, it is noted that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist to be valid.  38 C.F.R. § 4.85(a). However, in this case the dispute is not about whether the Veteran has a hearing loss disability as the July 2011 VA audio examination fulfills these requirements.  The Board finds nothing in the record to question whether the private clinician has the requisite qualification to provide a competent medical opinion as to the etiology of the Veteran's confirmed hearing loss disability.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  Moreover, both opinions appear to be based upon an accurate understanding of the Veteran's acknowledged in-service noise exposure.

In view of the foregoing, it appears that the competent medical evidence is at least in equipoise as to whether the Veteran's current hearing loss disability is etiologically linked to his in-service noise exposure.  The Court stated in Gilbert, supra, that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

The Board also finds it significant in this case that service connection has been established for the Veteran's tinnitus.  It is acknowledged that both hearing loss and tinnitus may be caused by acoustic trauma.  Additionally, tinnitus is often associated with, or a component of, sensorineural hearing loss.  As such, it appears the pathology underlying the Veteran's hearing loss cannot be clearly disassociated from his service-connected tinnitus.

For these reasons, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has a bilateral hearing loss disability as a result of his active service.  Therefore, service connection is warranted for this disability.


ORDER

Service connection for PTSD with depression is granted.

Service connection for a bilateral hearing loss disability is granted.


REMAND

Initially, the Board notes the record reflects the Veteran submitted a timely Notice of Disagreement (NOD) to the initial noncompensable (zero percent) rating assigned for pseudophakia, status-post bilateral cataract removal, by a March 2016 rating decision.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated to the Veteran on this issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued. (Emphasis added).

With respect to the throat cancer claim, the Veteran has essentially contended that it is due to in-service radiation exposure.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997). 

First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311 (b)(2), found five years or more after service in an ionizing radiation-exposed Veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311 (b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311 (b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. §  3.311 (c)(1).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. §  3.311 (b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in § 3.311(b)(2) become manifest 5 years or more after exposure. 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board has already noted that the Veteran participated in the radiation risk activity Operation RANGER.  See 38 C.F.R. § 3.309 (d)(3)(v)(D).  Further, the record reflects development was undertaken pursuant to 3.311.  In pertinent part, as detailed in an August 2010 VA memorandum, the Defense Threat Reduction Agency (DTRA) indicated that the doses of ionizing radiation that the Veteran could have received during his participation in this operation are not more than external gamma dose of 16 rem; external neutron dose 0.5 rem; internal committed alpha dose to the tongue 0.3 rem; internal committed beta plus gamma dose to the tongue 2 rem; and total beta plus gamma skin dose to any skin area 550 rem.  Further, it was noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was used to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's cancers; and that the IREP calculated a 99th percentile value for the probability of causation of 98.15 percent for basal cell cancer of the skin and 11.92 percent for squamous cell cancer of the tongue (i.e., the claimed throat cancer).  In view of the foregoing, the competent medical opinion provided was that that it was likely that the Veteran's basal cell cancer of the skin can be attributed to exposure to ionizing radiation while in military service, but that it was unlikely that his squamous cell cancer of the tongue can be attributed to same.

The Board notes that the Veteran submitted a January 2016 private medical statement from a Dr. H indicating support of the throat cancer claim.  However, while Dr. H noted the Veteran's in-service radiation exposure and the fact service connection was diagnosed for this claimed disability, the opinion provided actually related low platelet levels to the radiation exposure and not the throat/tongue cancer.  Nevertheless, this does indicate Dr. H may have relevant treatment records which should be obtained.  As such, a remand is required.

The Board further notes that the claimed disability has been diagnosed as squamous cell carcinoma of the tongue, and the Veteran is already service connected for squamous cell carcinoma of the neck.  Given the similar diagnoses, and the fact both are in the same general physical area of the body, it would seem possible that the throat/tongue cancer may be a progression of or otherwise secondary to the service-connected squamous and basal cell carcinoma of the neck.  Moreover, the Veteran has contended, to include at his July 2016 hearing, that the chronic thrombocytopenia was secondary to this disability as well.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this case, the Board finds that a competent medical examination and opinion is necessary to resolve the question of secondary service connection regarding the claimed throat/tongue cancer and thrombocytopenia to the service-connected basal cell and squamous cell carcinoma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial compensable rating for his service-connected pseudophakia, status-post bilateral cataract removal.  The Veteran should be advised of the time period in which to perfect an appeal as to this issue.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his throat/tongue cancer and chronic thrombocytopenia since November 2011.  In particular, he should be requested to provide a release for any records from Dr. H who provided the January 2016 statement submitted in support of his throat cancer claim.  Even if the Veteran does not respond determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service throat/tongue cancer and chronic thrombocytopenia symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of his throat/tongue cancer and chronic thrombocytopenia.  The claims folder should be made available to the examiner(s) for review before the examination(s).

The examiner should express an opinion as to whether it is at least as likely as not the diagnosed squamous cell carcinoma of the tongue is a progression of, or is otherwise caused or aggravated by, the service-connected basal cell carcinoma of the left temple, left ear and right neck and squamous cell carcinoma of the right neck.  

The examiner should also express an opinion as to whether it is at least as likely as not the Veteran's chronic thrombocytopenia was caused or aggravated by the service-connected basal cell carcinoma of the left temple, left ear and right neck and squamous cell carcinoma of the right neck.  

By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the throat cancer and thrombocytopenia claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2016, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


